The opinion of the Court was drawn up by
Rice, J.
The demand submitted to the referees was a claim for the specific performance of a contract for the purchase of real estate. R. S., c. 108, provides for the submission of that class of controversies, which may be the subject of a personal action, and on which a judgment may be entered up on the award of the referees by the Court sitting as a Court of law. R. S., c. 108, § 6. Had the claim in this case been for damages arising from the non-fulfilment of that contract, the case might have been different.
The specific performance of a contract can only be enforced in this Court, sitting as a Court of Equity, under provisions of c. 77, § 8, clause 3d. The proceedings .in this case are not under that provision of the • statute, and were not within the jurisdiction of the referees acting under the provisions of c. 108. Exceptions overruled.
Tenney, O. J., and0Appleton, Coodenow, Davis, and Kent, JJ., concurred.